DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The priority date is January 28, 2015.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 27, 2019 and April 23, 2020 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Specification
The disclosure is objected to because of the following informalities:
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
There are references to enzymes in WO documents that are produced in the claims and therefore appear to be essential matter.   SEQ ID NO:’s should be submitted in a sequence listing.   Applicant is referred to 37 CFR 1.821-1.825 for submission of sequence listings.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,435,719 B2 (reference application; US 2018/0010154 A1; April 8, 2021 IDS document, Patent document #1). The claims of the U.S. Patent are drawn to a process for alcohol and enzyme production from lignocellulosic material with enzymatic hydrolysis, and fermentation for alcohol production.  The enzyme producing microorganism is claimed as a fungus.  The claims of the pending application are drawn to a process for alcohol production from lignocellulosic material with enzymatic hydrolysis, and fermentation for alcohol production.  Overlapping steps are disclosed for the production of a same end product.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,060,117 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  The claims of the U.S. Patent are drawn to a process for alcohol and enzyme production from lignocellulosic material with enzymatic hydrolysis, and fermentation for alcohol production.  The enzyme producing microorganism is claimed as a fungus.  The claims of the pending application are drawn to a process for alcohol production from lignocellulosic material with enzymatic hydrolysis, and fermentation for alcohol production.  Overlapping steps are disclosed for the production of a same end product.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10,437,719 B2 (IDS document). This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the phrase, “…wherein the enzymes are in the form of a whole fermentation broth.”  It is unclear what the enzyme form is.  Clarification is requested.
In claim 1 the preamble and the last step are not the same.  It is unclear if the process also is claiming the method of producing an enzyme.  The last step refers to production of enzymes, but the preamble does not reference this process method.  Clarification is requested.
Claims dependent on a rejected claim are rejected for failing to cure the indefiniteness.

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, and 13-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dobson et al. (US 2014/0170723 A1; April 8, 2021 IDS document, U.S. Patent Application Publications #1).
Dobson et al. disclose a process for producing ethanol from lignocellulosic feedstock comprising: (a) hydrolyzing in the presence of water the feedstock comprising lignin, cellulose and hemicellulose to form a liquid portion comprising xylose and a solids portion comprising cellulose and lignin; (b) separating at least a substantial amount of the liquid portion from the solids portion to form a liquid fraction and a solids fraction; (c) contacting the liquid fraction with a fermentation organism to form a first mixture comprising ethanol; (d) mixing the solid fraction of step (b) with at least a portion of the first mixture generated in step (c) to form a slurry; and (e) contacting the slurry of step (d) with an enzyme and the fermentation organism to form a second mixture comprising ethanol.  Dobson et al. disclose a method for producing an alcohol comprising: (a) fermenting xylose in a mixture comprising a quantity of xylose during a first time to form a first mixture comprising an alcohol and unfermented xylose; (b) saccharifying a material comprising cellulose and lignin to form glucose in a second mixture comprising at least a portion of the first mixture; and (c) fermenting in the second mixture the glucose in the second mixture and at least a portion of the unfermented xylose from the first mixture, to form an alcohol.  The fermenting in step (c) and the saccharifying occur simultaneously. The fermenting in step (a) and the fermenting in step (b) are in separate vessels or the fermenting in step (a) and the fermenting in step (b) are in the same vessel (see claims 1-21).  The microorganism can be Saccharomyces cerevisiae (see [0021]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        October 22, 2022